DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Applicant should indicate the video capture portion of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more. As per step 1 examiner recognizes that claims 1-13 are directed to computer-implemented method of performing a game including capturing video and placing it into a graphical user interface.  However, recognizing that preambles are not always limiting, examiner recognizes that the claims fail to indicate the method steps are performed by a processor or controller of the computer system and therefore may be mental steps performed by a user instead of a computer.  Therefore these claims are directed to an abstract idea.  Applicant should include a processor or controller to perform the indicated method steps.  As per claim 14 “computer-readable storage medium storing one or more programs“ may include transitory subject matter, such as signals, which would not 
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory and random number generators which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palenzuela (US Pub. No. 2017/0301179 A1) in view of Sugiyama (US Pub. No. 2010/0279760 A1).
As per claims 1 and 14, Palenzuela teaches a computer-implemented method for dynamic presentation of a slot outcome in a live casino game and computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a processing system, the one or more programs comprising instructions for performing the method (abstract and Figs. 17 and 20-21 teaches a combined live roulette game video feed and a slot game bonus outcome), wherein said method comprises performing physical random number generation (Figs. 17 and 20-21 and paragraphs [0116], [0137], and [0145] see live roulette game video feed wherein image recognition (paragraph [0137]) determines the number outcome); capturing a video stream of said physical random number generation (Figs. 17 and 20-21 and paragraphs [0116], [0137], and [0145] see live roulette game video feed wherein image recognition (paragraph [0137]) determines the number outcome); performing secondary random number generation (Figs. 20-21 and paragraphs [0145]-[0146] an additional random number generator is used to determine a bonus number represented by animated spinning reels); determining a game state of said physical random number generation (paragraphs [0137] and [0145] data concerning the spinning of the wheel is determined including where the ball finally lands); providing a graphical user interface comprising a visual representation of said video stream and said secondary random number generation (Figs. 17 and 20-21 and paragraph [0141]), wherein said visual representation is dynamically adapted based on said determined game state (paragraphs [0141] and [0145]-[0146] outcomes are displayed based on the results of the random generators).  Palenzuela does not teach a slot multiplier.  However, Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome of the reels include a multiplier and additional outcome which modifies the multiplier (Figs. 22-24 and paragraphs [0194]-[0195]).  Hence, it would have been obvious to one of 
As per claim 2, Palenzuela teaches a method wherein said step of determining a game state comprises comparing a return value of said physical random number generation with a set of game conditions (paragraph [0144] ball stop position is determined and sent to the user).
As per claim 3, Palenzuela teaches a method wherein said step of determining a game state is performed by means of image recognition software applied to said captured video stream (paragraphs [0137] and [0145] data pertaining to the spinning wheel and ball position are determined via optical recognition from overhead cameras).
As per claim 4, Palenzuela teaches a method wherein said set of game conditions comprises game conditions for an inactive game state, a game in progress state, and an end state (paragraphs [0137] and [0145] from start of spin, during the spin, and to end of spin information is recognized).
As per claim 5, Palenzuela teaches a method wherein said end state comprises at least one win sub-state, at least one multiplied sub-state, and at least one bonus game sub-state (paragraph [0145] see at least ball stop position).
As per claim 6, Palenzuela does not teach a method wherein the secondary random number generation returns a value pair comprising one value chosen from a predetermined set of values that said physical random number generation may return, and one value chosen from a set of multiplier values.  However, Palenzuela does teach a second random number generator using data from a physical random number generator to determine an additional outcome (Figs. 20-21 and paragraph [0145]) and Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome 
As per claim 7, Palenzuela teaches a method wherein said secondary random number generation moves between an inactive state, a outcome randomization in progress state, and a outcome return state (paragraph [0145] animation of spinning and then stopping reels are triggered during play).  Palenzuela does not teach a slot multiplier.  However, Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome of the reels include a multiplier and additional outcome which modifies the multiplier (Figs. 22-24 and paragraphs [0194]-[0195]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama, since Palenzuela is modifiable to include well-known outcomes of slot machines such as multipliers thereby allowing the player to earn larger awards than normally from an outcome in a game, such as found in roulette, which increases excitement.
As per claim 8, Palenzuela teaches a method wherein said secondary random number generation moves from an inactive state to a randomization in progress state when the determined game state changes from the inactive game state to the game in progress state (paragraph [0145] animation of spinning and then stopping reels are triggered during play such as when the primary random generator begins to spin and then stops when the end determination occurs).  Palenzuela does 
As per claim 9, Palenzuela teaches a method wherein said secondary random number generation moves from the randomization in progress state to a return state when the determined game state changes from the game in progress state to the end state (paragraph [0145] animation of spinning and then stopping reels are triggered during play such as when the primary random generator begins to spin and then stops when the end determination occurs).  Palenzuela does not teach a slot multiplier.  However, Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome of the reels include a multiplier and additional outcome which modifies the multiplier (Figs. 22-24 and paragraphs [0194]-[0195]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama, since Palenzuela is modifiable to include well-known outcomes of slot machines such as multipliers thereby allowing the player to earn larger awards than normally from an outcome in a game, such as found in roulette, which increases excitement.
As per claim 11, Palenzuela teaches a method wherein said method further comprises providing means for physical random number generation, wherein said step of performing physical random number generation comprises imparting kinetic energy to said means for physical random number 
As per claim 12, Palenzuela teaches a method wherein said step of performing physical random number generation further comprises waiting until said means for physical random number generation comes to a rest (paragraph [0145] see stop position).
As per claim 13, Palenzuela teaches a method wherein said means for physical random number generation include roulette wheels, vertical roulette wheels, dice, and slot machines (paragraph [0145] see roulette).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palenzuela (US Pub. No. 2017/0301179 A1) and Sugiyama (US Pub. No. 2010/0279760 A1) in view of Kido (US Pub. No. 2010/0124966 A1).
As per claim 10, Palenzuela does not teach a method wherein said method further comprises estimating the time remaining until said physical random number generation moves from the game in progress state to the end state.  However, Kido teaches a roulette game (abstract) comprising a time estimation unit which estimates when the roulette game goes from a spinning state to a ball falling state in order to control when to stop bets (paragraphs [0123]-[0124], [0157]-[0158], [0160], and [0166]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama and Kido, since by including a means to estimate when the wheel goes from one state, spin, to another state, ball falling, the game is better able to control when betting ends thereby allowing the maximum amount of time for wagering before players would have an unfair advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Manz et al. (US Pub. No. 2011/0218027 A1) teaches a random determinator in the form of a wheel which comprises multiple possible outcomes including multipliers and free spins.
Itagaki et al. (US Pub. No. 2015/0080105 A1) teaches a gaming system comprising estimating when a plurality of games will end.
Kitamura et al. (US Pub. No. 2016/0335854 A1) teaches a slot game comprising a first reel based random determinator and a second wheel based random determinator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/26/2022